Detailed Action 
1. 	This office action is in response to the communicated dated 08 September 2021 concerning application number 16/955,282 effectively filed on 18 June 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 08 September 2021 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 33-49 are pending, of which claims 34-37 and 44 have been amended; claims 1-32 have been cancelled; and claims 33-49 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 08 September 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive. 
	Applicant argues that Dinsmoor and Goedeke fail to disclose or suggests, “wherein the charge density per phase applied to the nerve is between 5 uC to 150 uC per cm2 per phase and modulates the neural activity of the nerve to produce a change in a physiological parameter in the subject”. Applicant specifically points out that Goedeke fails to suggest this limitation, as the electrode 2308 for maintaining the charge density “at an electrochemically stable level less than about 400 uC/cm2” (quoting from Goedeke’s paragraph [0740]) is not in signaling contact with any nerve. Applicant further indicates that the combination of Dinsmoor and Goedeke to suggest this limitation would be hindsight, as Dinsmoor teaches electrodes in a gastrointestinal device and Goedeke teaches electrodes in a cardiovascular device (pages 6-9 of the arguments). The Examiner respectfully disagrees, as Goedeke teaches that the electrode needs to be very close to the nerve ([0740-0741]). Although Goedeke teaches a cardiovascular device, Goedeke teaches that the electrodes can be implanted at various locations along the posterior, superior, and/or inferior surfaces of the user’s vasculature ([0695]). Based on this disclosure, Goedeke shows that the electrodes are not limited to the cardiovascular regions and can be positioned at other locations. Therefore, the Examiner respectfully maintains the combination of Dinsmoor and Goedeke to suggest, “wherein the charge density per phase applied to the nerve is between 5 uC to 150 uC per cm2 per phase and 
Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 33-38 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. (US 2004/0236382 A1) in view of Goedeke et al. (US 2018/0161577 A1). 
Regarding claim 33, Dinsmoor teaches a system for modulating neural activity in a subject's nerve adjacent to the left gastro epiploic artery (LGEA) and/or a subject's nerve adjacent to a short gastric artery (SGA) (gastro-electric system which delivers stimulation to the nerves that are in nearby proximity or adjacent to the gastroepiploic arteries and/or the gastric arteries [claim 2, claim 6, FIG. 5C]), the system comprising: 
at least one electrode, in signaling contact with the nerve, and a voltage or current source configured to generate at least one electrical signal to be applied to the nerve via the at least one electrode (electrodes disposed on leads 16 and 18 [0079-0080, claim 2, claim 6])
 Dinsmoor does not explicitly teach the charge density per phase applied to the nerve is between 5 uC to 150 uC per cm2 per phase and modulates the neural activity of the nerve to produce a change in a physiological parameter in the subject, wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a 
The prior art by Goedeke is analogous to Dinsmoor, as they both teach neuromodulation to nerve regions such as the vagus nerve ([0234, 0241]). 
Goedeke does not explicitly teach the charge density per phase applied to the nerve is between 5 uC to 150 uC per cm2 per phase. However, Goedeke teaches the charge density per phase applied to the nerve to be less than 400 uC per cm2 ([0740-0741]). Based on Goedeke’s charge density parameters, the Examiner respectfully submits that a person having ordinary skill in the art may have found it “obvious to try” to maintain a charge density level between 5 uC to 150 uC per cm2 per phase during experimentation. The advantage of modifying the range may allow for treating a variety of patient ailments that may require a lower level of charge density (see MPEP 2144.05).  
 Goedeke teaches modulating the neural activity of the nerve to produce a change in a physiological parameter in the subject (the neuromodulation of targeted nerves helps with the treatment of physiological parameters such as conditions effecting a user’s heart or inflammatory diseases [0451, 0741]), wherein the change in the physiological parameter is one of an increase in systemic blood pressure (open-loop or closed-loop feedback mechanism for monitoring and changing cardiac parameters such as blood pressure [0696, 0705]).
Goedeke also teaches treatment of inflammatory diseases which would incorporate changes in other physiological parameters such as an immune cell 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Dinsmoor’s neuromodulation device with the charge density taught by Goedeke. The benefit of this modification will allow for regulation of blood pressure and inflammatory diseases through stimulation of the nerve. 
Regarding claim 34, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to the LGEA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]), and the at least one electrode is placed on or around both the nerve adjacent to the LGEA and the LGEA (the plurality of electrodes can be adjusted to target nerve locations listed from FIG. 5C [0134]. This can allow for stimulation of the gastroepiploic arteries as well any nerve listed on figure 5C that is adjacent to the gastroepiploic arteries [0134, claim 2, claim 6]).
Regarding claim 35, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to the LGEA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]), wherein the at least one electrode is placed on or around the nerve adjacent to the LGEA (the electrode can be placed in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]). 
Regarding 36, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or 
Regarding claim 37, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or adjacent to the gastric arteries [claim 2, claim 6, FIG. 5C]), and the at least one electrode is placed on or around the nerve adjacent to the SGA (the electrode can be placed in nearby proximity or adjacent to the gastric arteries [claim 2, claim 6, FIG. 5C]). 
Regarding claim 38, Dinsmoor teaches wherein the at least one electrical signal comprises one or more pulse trains ([0099-0100]), each comprising a plurality of square pulses ([0109, 0133-0134, FIG. 8B]).
Regarding claim 41, Dinsmoor teaches wherein the voltage or current source is configured to apply the at least one electrical signal episodically (stimulation pulses can have an episode or varying cycle between 1 and 1,000 pulses per minute [0117]. The stimulation cycle may also have varying “on and off” periods for applying the pulses [0109, 0132]).
Regarding claim 42, Dinsmoor in view of Goedeke suggests the system of claim 41. Neither Dinsmoor nor Goedeke explicitly teach wherein each episode comprises between 120 and 3000 pulses of the signal. However, Dinsmoor teaches wherein each episode comprises between 1 and 5000 pulses of the signal ([0116]). Applicant’s range of 120 to 3000 pulses of the signal lies within Dinsmoor’s range of 1 to 5000 pulses of 
Regarding claim 43, Dinsmoor teaches wherein the voltage or current source is configured to apply the signal periodically (varying “on and off” stimulation cycle times [0132]).
Regarding claim 44, Dinsmoor teaches a detector (physiologic sensor 30 [0092-0093]) configured to: 
detect one or more signals indicative of one or more physiological parameters (physiologic sensor 30 [0092-0093]); 
determine from the one or more signals one or more physiological parameters (physiologic sensor 30 [0092-0093]); 
determine the one or more physiological parameters indicative of worsening of the physiological parameter (detecting changes in physiological parameters by comparing the signal to a predetermined threshold [0092-0093]); and
 causing the signal to be applied to the nerve via the at least one electrode (feedback loop for stimulation based on the physiological sensor 30 [abstract, 0092-0093, claim 2]); and
Goedeke teaches wherein the physiological parameter is one of systemic blood pressure (feedback loop for monitoring a physiological parameter, such as blood 
Regarding claim 45, Dinsmoor teaches a memory configured to store data pertaining to the physiological parameters in a healthy subject (predetermined thresholds for physiological parameters [0093]), wherein determining the one or more physiological parameters indicative of worsening of the physiological parameter comprises comparing the one or more physiological parameters with the data (the user’s physiological data is compared against the predetermined threshold to determine whether the physiological parameters are getting worse [0093]).
Regarding claim 46, Dinsmoor teaches comprising a communication subsystem configured to receive a control signal from a controller and, upon detection of said one or more control signals, cause the electrical signal to be applied to the nerve via the at least one electrode (controller and feedback control systems for electrode stimulation to the nerves [0098-0100, 0108]).

8. 	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. in view of Goedeke et al., and further in view of DiLorenzo (US 2009/0118780 A1).
Regarding claim 39, Dinsmoor in view of Goedeke suggests the system of claim 38. Dinsmoor teaches wherein the pulses are biphasic pulses ([0134]). Dinsmoor and Goedeke do not explicitly teach the biphasic pulses to be biphasic charge-balanced pulses. 

DiLorenzo teaches wherein the pulses are biphasic charge-balanced pulses ([0278]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the biphasic pulses suggested by Dinsmoor in view of Goedeke to be biphasic charge-balanced pulses, as taught by DiLorenzo. The advantage of such modification will provide a waveform cycle with a smaller cathodic phase and a larger anodic phase during neural modulation. Furthermore, this can help with modulating the stimulus intensity. 
Regarding claim 40, DiLorenzo teaches wherein the pulses are monophasic pulses ([0278]).

9. 	Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. in view of Goedeke et al., and further in view of Blancou et al. (US 2019/0290913 A1)
Regarding claim 47, Dinsmoor teaches a method of modulating neural activity of a subject's nerve adjacent to the LGEA and/or the subject's nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries and/or the gastric arteries [claim 2, claim 6, FIG. 5C]). 
Dinsmoor in view of Goedeke suggests (i) implanting in the subject the system of claim 33 (see system from claim 33 above); 

 (iii) activating the system (Dinsmoor teaches activation of stimulation [0079-0080, 0134]).
Dinsmoor and Goedeke do not explicitly teach reducing inflammation in the subject by reversibly modulating neural activity of the subject’s nerve. 
The prior art by Blancou is analogous to Dinsmoor, as they both teach stimulation of nerves nearby the SGA or LGEA, such as the splenic nerves ([0027-0028]).  
Blancou teaches reducing inflammation in the subject by reversibly modulating neural activity of the subject’s nerve ([0011, 0017]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the implantable system suggested by Dinsmoor in view of Goedeke to reversibly modulate neural activity of the subject’s nerve, as taught by Blancou. The benefit of such modification will allow for a reduction in pro-inflammatory cytokines or an increase in anti-inflammatory cytokines. 
Regarding claim 48, Blancou teaches wherein the method is for treating an inflammatory disorder ([abstract]). Additionally, Goedeke teaches the treatment of an inflammatory disorder ([0451]).
Regarding claim 49, Dinsmoor teaches a method comprising: 
applying an electrical signal to a subject's nerve adjacent to the left gastro epiploic artery (LGEA) and/or a subject's nerve adjacent to a short gastric artery (SGA) 
Dinsmoor does not explicitly teach treating an inflammatory disorder;
wherein the charge density per phase applied to the nerve by electrical signal is between 5 uC to 150 uC per cm2 per phase, such that the signal reversibly modulates neural activity of the nerve to produce a change in a physiological parameter in the subject, wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a Page 6 of 8 4830-4514-9887.1change in the level of an immune response mediator, a decrease in splenic blood flow, and an increase in systemic blood pressure.
The prior art by Goedeke is analogous to Dinsmoor, as they both teach neuromodulation of various nerves such as the vagus nerve ([0234, 0241]). 
Goedeke teaches treating an inflammatory disorder ([0451]);
Goedeke does not explicitly teach wherein the charge density per phase applied to the nerve by electrical signal is between 5 uC to 150 uC per cm2 per phase. However, Goedeke teaches the charge density per phase applied to the nerve to be less than 400 uC per cm2 ([0740-0741]). Based on Goedeke’s charge density parameters, the Examiner respectfully submits that a person having ordinary skill in the art may have found it “obvious to try” to maintain a charge density level between 5 uC to 2 per phase during experimentation. The advantage of modifying the range may allow for treating a variety of patient ailments that may require a lower level of charge density (see MPEP 2144.05).
The prior art by Blancou is analogous to Dinsmoor, as they both teach stimulation of nerves nearby the SGA or LGEA, such as the splenic nerves ([0027-0028]).  
Blancou teaches wherein the signal reversibly modulates neural activity of the nerve to produce a change in a physiological parameter in the subject ([0011, 0017]), wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a Page 6 of 8 4830-4514-9887.1change in the level of an immune response mediator ([0011]).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Dinsmoor’s neuromodulation device with the charge density taught Goedeke. The benefit of this modification will allow for regulation of blood pressure and inflammatory diseases through stimulation of the nerve. Furthermore, it would have been obvious to modify Dinsmoor’s neuromodulation device to reversibly modulate neural activity of the subject’s nerve, as taught by Blancou. The benefit of such modification will allow for a reduction in pro-inflammatory cytokines or an increase in anti-inflammatory cytokines. 
Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792